Opinion issued October 25, 2007










In The
Court of Appeals
For The
First District of Texas




NO. 01–07–00619–CV




CINDY CAMPBELL INDIVIDUALLY, AND AS GUARDIAN OF THE
PERSON AND THE ESTATE OF FRANK BROWN,  Appellant

V.

LIBERTY ISLAND ADULT DAYCARE, INC., et al.,  Appellees




On Appeal from the 334th District Court
Harris County, Texas
Trial Court Cause No. 2005-71529




MEMORANDUM OPINIONAppellant has neither established indigence, nor paid all the required fees.  See
Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1
(listing requirements for establishing indigence); see also Tex. Gov’t Code Ann. §§
51.207, 51.941(a), 101.041 (Vernon 2006) (listing fees in court of appeals); Fees Civ.
Cases B(1), (3) (listing fees in court of appeals).  After being notified that this appeal
was subject to dismissal, appellant Texas Transeastern, Inc. did not adequately
respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing
involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.